IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: T.Z.W.T., A          : No. 280 EAL 2019
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: S.T.W., MOTHER              : the Order of the Superior Court

IN THE INTEREST OF: T.Q.T.W., A          : No. 281 EAL 2019
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: S.T.W., MOTHER              : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.